In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3836
LAWRENCE B. LENNON, et al.,
                                              Plaintiffs-Appellants,

                                 v.

CITY OF CARMEL, INDIANA, et al.,
                                             Defendants-Appellees.
                     ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
  No. 1:15-cv-02072-JMS-MJD — Jane E. Magnus-Stinson, Chief Judge.
                     ____________________

       ARGUED MAY 19, 2017 — DECIDED JULY 25, 2017
                ____________________

   Before WOOD, Chief Judge, and BAUER and POSNER, Circuit
Judges.
    WOOD, Chief Judge. Although people raise an astonishing
variety of claims in the federal courts of this country, the fact
remains that there are limits on the subject-matter jurisdiction
of those courts. This case implicates one of those limits: the
federal district courts are not authorized to sit in review of
state-court decisions, unless Congress has passed appropriate
legislation. This is so even if one or all parties would like an
2                                                   No. 16-3836

answer from the federal court. As the district court here rec-
ognized, nearly all of the case now before us runs afoul of this
jurisdictional rule. We affirm its dismissal of the action, with
some minor modifications.
                                I
    The plaintiffs in this case are motorists who were stopped
by the local police for traffic violations in the City of Carmel,
Indiana. Each of the plaintiffs was cited for violating Carmel
City Ordinance § 8-2, which (at that time) adopted and incor-
porated the state of Indiana’s traffic regulations in lieu of re-
inventing the wheel. Some of the plaintiffs admitted to the
cited offense and paid a fine. Some of the plaintiffs did not
appear at a hearing and a default judgment was entered
against them. Others were convicted of the offense at a bench
trial. And the remaining plaintiffs entered into deferral agree-
ments under which they paid a fine and avoided prosecution
or conviction. Not one of the plaintiffs appealed the citation
or judgment, or otherwise challenged the deferral agreements
in Indiana’s courts.
    Their acquiescence did not stem from a lack of access to
the state courts. A motorist unassociated with the current case
challenged his section 8-2 traffic citation in the Indiana state
courts and won relief when the Indiana Court of Appeals held
that the ordinance violated Indiana’s Home Rule laws. See
Maraman v. City of Carmel, 47 N.E.3d 1218 (Ind. Ct. App. 2015),
transfer denied, 48 N.E.3d 317 (Ind. 2016).
    After Maraman was decided, the plaintiffs in this case filed
an action in the federal district court against a hodge-podge
of local and state officials, including members of Carmel’s city
No. 16-3836                                                   3

council; its mayor, legal counsel, and chief of police; the mu-
nicipal court; a judge of that court; and the superintendent of
Indiana’s Bureau of Motor Vehicles (BMV). These defendants,
plaintiffs asserted, had violated 42 U.S.C. § 1983 by engaging
in a wide-ranging conspiracy to deprive them of their civil
rights through misuses of the Carmel traffic justice system.
The complaint alleged, among other things, that plaintiffs
were given false or limited information regarding their traffic
infractions, that the Carmel Police Department wrongfully
ticketed motorists on Interstate 465, that the City of Carmel
had a policy of improperly ticketing motorists for non-mov-
ing violations, that the deferral agreements were misleading,
that plaintiffs were illegally prosecuted and did not receive
due process during their trials, that they were deprived of the
right to be judged by a tribunal untainted by a financial inter-
est, that the defendants knew that the cost to challenge the
tickets exceeded the cost of paying the tickets, and that the
defendants forwarded inaccurate information about plain-
tiffs’ traffic violations and judgments to the BMV. For good
measure, the plaintiffs also included a state-law claim for un-
just enrichment against the City of Carmel.
    By way of relief, plaintiffs sought damages and equitable
relief, including the expungement of their section 8-2 viola-
tions from their driving records and a stay against any action
the BMV might take in response to the judgments. In response
to the defendants’ motion to dismiss, the district court tossed
the case on several grounds: certain plaintiffs lacked standing;
the Rooker-Feldman doctrine deprived the court of jurisdiction
to hear most of the claims for relief; plaintiffs had abandoned
various other claims; and the claims that survived the juris-
dictional bars failed to state a claim upon which relief could
be granted. The plaintiffs now challenge all of those rulings.
4                                                    No. 16-3836

                                II
    Our first step in any matter is always to ensure that both
the district court and this court have jurisdiction over the case.
See Young v. Murphy, 90 F.3d 1225, 1230 (7th Cir. 1996). One
situation raising a red flag occurs when a section 1983 com-
plainant appears to be seeking review of a state-court judg-
ment. Id. at 1231. That is a power that has not, in general, been
conferred on the lower federal courts; only the Supreme Court
has it, and its review is limited to questions of federal law. See
28 U.S.C. § 1257; Skinner v. Switzer, 562 U.S. 521, 532 (2011).
Federal courts do not have the power to hear “cases brought
by state-court losers complaining of injuries caused by state-
court judgments rendered before the district proceedings
commenced and inviting district court review and rejection of
those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). This principle is commonly re-
ferred to as the “Rooker-Feldman doctrine,” after the cases that
first recognized it: Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983).
   The Rooker-Feldman bar is jurisdictional; violations of it
cannot be waived and thus preclude a court from considering
the merits of the claim. See Long v. Shorebank Dev. Corp., 182
F.3d 548, 555 (7th Cir. 1999) (noting that the applicability of
Rooker-Feldman must be determined before considering the ar-
guments). There is no exception for egregious error. Kelley v.
Med-1 Sols., LLC, 548 F.3d 600, 603 (7th Cir. 2008). “[L]itigants
who feel a state proceeding has violated their constitutional
rights must appeal that decision through their state courts
and thence to the Supreme Court.” Young, 90 F.3d at 1230.
No. 16-3836                                                      5

    We have already said enough to show why Rooker-Feldman
applies here to the claims the district court labeled the “Judg-
ment/Adjudication Claims.” The heart of the plaintiffs’ griev-
ances is that they were cited in state traffic court for violations
of an ordinance that the Indiana courts later held to be invalid
(albeit on home-rule grounds, not because of anything partic-
ular to the traffic rules). Plaintiffs claim to have been injured
by paying fines and through the inclusion of “invalid” traffic
citations on their driving records; those citations in turn have
allegedly increased their insurance rates. All of the cases, with
the exception of those resting on deferral agreements, fall
squarely within the scope of Rooker-Feldman: the plaintiffs lost
in state court, their injuries flowed from the state-court judg-
ments, the injuries occurred prior to the federal proceedings,
and they want the federal courts to review and reject the state-
court judgments. Any fines the plaintiffs paid or negative con-
sequences they experienced because of their marred driving
records flow directly from the state traffic judgments.
    The plaintiffs naturally resist this line of argument. In their
view, Carmel’s ordinance was invalid, which (they reason)
makes their judgments “legally meaningless.” They argue
that they thus have no need to overturn the judgments, be-
cause the judgments are nothing more than worthless pieces
of paper.
    There are a number of problems with this approach. The
most obvious is that it asks the federal court simply to assume
that the traffic judgments are void, and then move immedi-
ately to the question of remedy. But to declare that the state-
court judgments are void is to review those judgments—pre-
cisely the step that Rooker-Feldman says we cannot take. See
Taylor v. Fed. Nat. Mortg. Ass'n, 374 F.3d 529, 533 (7th Cir.
6                                                    No. 16-3836

2004). The legal status of the plaintiffs’ state traffic judgments
is a question for the Indiana courts. Moreover, even if the
judgments were void, Rooker-Feldman would still prevent us
from hearing the case. The question for Rooker-Feldman pur-
poses is not whether the state judgment was wrong or uncon-
stitutional or void. Rather, it is whether, on the one hand, the
injuries for which plaintiffs seek redress resulted or are inex-
tricable from the state judgment, or if on the other hand the
plaintiffs have alleged an injury independent of the state judg-
ment. Johnson v. Orr, 551 F.3d 564, 568–70 (7th Cir. 2008); Tay-
lor, 374 F.3d at 533.
    Applying these rules to the complaint before us, we can
see that there are only two groups of claims that Rooker-Feld-
man does not bar: those that allege injuries arising from traffic
stops that preceded and were unrelated to the traffic judg-
ments (called the “Pre-Judgment/Pre-Adjudication Claims”
by the district court), and those brought by plaintiffs who en-
tered into deferral agreements and whose claims thus are not
subject at this time to any state-court judgment that could in-
jure them. The remainder of plaintiffs’ claims describe dam-
ages related to fines paid or points on their driving records.
These alleged injuries are either too speculative or they cannot
be separated from the state-court traffic judgments. Any rem-
edy plaintiffs have or had lies in the Indiana courts.
                               III
    This is not to say that we find merit in the claims that sur-
vive Rooker-Feldman; we do not. First, the allegations stem-
ming from the traffic stops lack any useful detail: all of the
plaintiffs say that they were injured by being provided with
inaccurate or misleading information with their citations, and
that this lack of information made it more difficult for them to
No. 16-3836                                                       7

defend against the citations (including by taking an appeal).
They continue that they were prevented from freely traveling
on the roads in and around Carmel, and that they suffered the
humiliation of a traffic stop. While we are not convinced that
these allegations are sufficient to state a claim upon which re-
lief could be granted, we need not tackle that question. That
is because the plaintiffs fail to allege that any of the defend-
ants named in their suit were personally involved in the stops.
With respect to the individual defendants, this is a fatal flaw
because there is no vicarious liability in a suit under section
1983. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (same prin-
ciple as applied to a Bivens action, relying on section 1983
cases). With respect to the municipal court of Carmel, there is
no allegation that the court has anything to say about how
tickets are written and what is cited on them. That alone de-
feats any Monell claim plaintiffs might be trying to bring. See
Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658
(1978). The municipal judge enjoys absolute immunity for ac-
tions taken in the course of adjudicating tickets. See Stump v.
Sparkman, 435 U.S. 349 (1978). And the BMV is an arm of the
state and thus is not a “person” suable under section 1983.
Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989).
   Before turning to the claims related to the deferral agree-
ment, we comment briefly on the Pre-Adjudication Claims.
The district court found these to be too poorly developed to
proceed, and in all likelihood to be barred either on standing
grounds, see Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), or
Rooker-Feldman. We agree with the first point: it is difficult to
see how these might state a claim on which relief can be
granted, even if we thought standing could be shown. We
have no reason to disturb the district court’s judgment with
respect to them.
8                                                    No. 16-3836

    We last turn to the claims related to the deferral agree-
ments: that the agreements were misleading, and that they
forced plaintiffs to pay more than they would have if a judg-
ment had been entered against them. (Plaintiffs had also as-
serted that they were harmed by negative notes on their driv-
ing records, but the district court dismissed those claims for
lack of standing, and plaintiffs have dropped that point on
appeal. We therefore do not address it.) The district court
found that the plaintiffs had abandoned their deferral-agree-
ment claims when (in an apparent effort to avoid the Rooker-
Feldman problem) they limited their case to pre-conviction
claims wholly independent of the section 8-2 convictions.
Plaintiffs contend that they preserved these claims.
     Thanks to the deferral agreements, this subset of the plain-
tiffs was not subject to final state convictions. Rooker-Feldman
is thus not relevant to this part of the case. Even assuming that
the district court was mistaken to find abandonment, how-
ever, its ultimate judgment was correct. The allegations of the
deferral plaintiffs fail to state a claim under section 1983. They
do not explain in what way the agreements were misleading
or how either the agreements or the fines were unconstitu-
tional. At most, plaintiffs allege that they were provided inac-
curate information, and that that inaccurate information in-
duced them to enter into their deferral agreements. They ap-
pear to admit that they did receive the promised quid pro quo
for the agreement: they were not prosecuted for their alleged
traffic offense. Perhaps there is a state-law theory that would
cover this situation, or perhaps not—we would prefer not to
speculate. But there is no constitutional claim. Even if the
plaintiffs are correct that the fines assessed under the deferral
agreements were higher than they otherwise would have
been had there been a conviction (and that is far from clear),
No. 16-3836                                                    9

such a disparity need not offend the Constitution. The plain-
tiffs who entered into deferral agreements simply have not al-
leged facts that state a claim for a constitutional tort.
    This failure to demonstrate a constitutional problem af-
fects more than just the plaintiffs with deferral agreements.
Rather, it pervades this entire lawsuit. We have yet to see an-
ything that engages the federal constitution, as opposed to In-
diana’s internal allocation of responsibility for codes regulat-
ing traffic. Even if the city’s police department was issuing
tickets and motorists were paying fines pursuant to an ordi-
nance that was invalid under Indiana law, the conclusion that
motorists’ constitutional rights were violated does not neces-
sarily follow. “[S]tate action, even though illegal under state
law, can be no more and no less constitutional under the [Con-
stitution] than if it were sanctioned by the state legislature.”
Snowden v. Hughes, 321 U.S. 1, 11 (1944); see also Whitman v.
Nesic, 368 F.3d 931, 935 n.1 (7th Cir. 2004) (“Regardless of a
plaintiff’s insistence that a defendant failed to follow state
law, the mere fact that state rules or statutes are violated does
not in and of itself amount to a constitutional violation or give
rise to an actionable § 1983 claim.”) (citations omitted). The
plaintiffs do not allege that they were stopped without prob-
able cause—indeed, they do not even contest that they were
committing traffic infractions. There is nothing to support the
extravagant contention that the action of the Indiana Court of
Appeals in striking down this traffic ordinance on home-rule
grounds demonstrates that the city was engaged in a wide-
ranging conspiracy to deprive plaintiffs of their civil rights.
10                                                   No. 16-3836

                               IV
    When a district court dismisses an action for lack of juris-
diction, the dismissal must be without prejudice. Mains v. Citi-
bank, N.A., 852 F.3d 669, 678 (7th Cir. 2017). This is because a
dismissal with prejudice acts operates as a disposition on the
merits, which a court without the power to hear a case may
not issue. Frederiksen v. City of Lockport, 384 F.3d 437, 438 (7th
Cir. 2004). A complaint that fails to state a claim, on the other
hand, is not foreclosed jurisdictionally and may be dismissed
either with or without prejudice. Mains, 852 F.3d at 678.
    Federal courts lack the power to hear most of the claims in
this complaint; the exceptions are those stemming from the
deferral agreements and, if there is anything to them, the Pre-
Adjudication Claims. We therefore modify the district court’s
judgment to show that the claims brought by all plaintiffs ex-
cept those subject to deferral agreements and those in the Pre-
Adjudication group are dismissed without prejudice. The
claims brought by the latter two groups of plaintiffs are dis-
missed with prejudice, and the supplemental state claims re-
main dismissed without prejudice. As so modified, we
AFFIRM the judgment of the district court.